Citation Nr: 1035651	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  07-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an arthritic disorder, 
to include the back, knees, hands and feet.

2.  Entitlement to an increased disability evaluation for 
transititional lumbosacral segment with sacroilitis of an 
undetermined etiology (a lower back disorder), rated at 10 
percent, prior to September 24, 2008, and rated at 20 percent on 
and after September 24, 2008.


REPRESENTATION

Appellant represented by:	Angela Davis-Morris, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1982.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2006 by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO).

The issue of entitlement to service connection for an arthritic 
disorder, to include the back, knees, hands and feet, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to September 24, 2008, the Veteran's lower back 
disorder did not result in forward flexion of the thoracolumbar 
spine limited to 60 degrees or less, combined range of motion of 
the thoracolumbar spine limited to 120 degrees or less, muscle 
spasms or guarding severe enough to result in abnormal gait or 
abnormal spinal contour, or any incapacitating episodes of a 
duration of at least three weeks.  

2.  At no time during the course of the Veteran's appeal has his 
lower back disorder been shown to cause forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, ankylosis of 
the thoracolumbar spine, or incapacitating episodes that have 
required prescribed bed rest for at least four weeks.  


CONCLUSION OF LAW

Criteria for a rating in excess of 20 percent for a lower back 
disorder, to include the issue of a rating in excess of 10 
percent prior to September 24, 2008, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code (DC) 5237, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The notice 
requirement with respect to the Veteran's present claims was 
accomplished, as letters dated in March 2006 and September 2008 
from the RO provided the Veteran with an explanation of the type 
of evidence necessary to establish an increased rating, what 
evidence was to be provided by him, and what evidence the VA 
would attempt to obtain on his behalf.  The letters explained 
that the evidence must demonstrate a greater level of disability 
than previously assessed to establish an increased evaluation.  
The letters also indicated that these findings could be supported 
by statements from the Veteran's doctor containing physical and 
clinical findings, the results of any laboratory tests or x-rays, 
and the dates of the examinations and tests.  The September 2008 
letter also informed the Veteran of the specific rating criteria 
relevant here.

The foregoing letters plus the November 2006 Statement of the 
Case and May 2010 Supplemental Statement of the Case adequately 
explained what evidence would warrant a higher rating.  Although 
the information contained the respective SOC and SSOC, as well as 
March 2006 and September 2008 letters, were not provided prior to 
the rating decision on appeal, the Board finds that this did not 
result in any prejudice to the Veteran, as he has been allowed an 
opportunity to submit additional evidence (which he did).  
Moreover, after this additional evidence was received the 
Veteran's claims were readjudicated.  Therefore, the Board finds 
that VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed, and any defect as 
to the manner and timing of the notice provided is harmless.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service and post-service treatment records have been obtained, 
and he has not indicated there are any additional records VA 
should seek on his behalf.  The Veteran has declined a hearing 
related to his claim, and has been provided appropriate VA 
examinations.  Further, the Board does not have notice of any 
additional relevant evidence, which is not of record.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain the evidence necessary to 
substantiate the Veteran's claims, and no further assistance to 
develop evidence is required.

Historically, a November 1982 rating action granted service 
connection for a lower back disorder (granted as, transitional 
lumbosacral segment with sacroilitis of undetermined etiology), 
assigning a noncompensable rating.  VA received the present claim 
in January 2006 and, in an April 2006 rating action, the RO 
granted an increased 10 percent evaluation, effective January 20, 
2006.  The Veteran filed a timely Notice of Disagreement with 
respect to this rating action and perfected an appeal to the 
Board.  During the pendency of the Veteran's appeal, a May 2010 
rating action granted an increased 20 percent rating, effective 
September 24, 2008.  

Applicable Increased Rating Regulations and Criteria

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  When after considering carefully all procurable and 
assembled data a reasonable doubt arises regarding the degree of 
disability, the Board shall resolve such doubt in favor of the 
claimant.  38 C.F.R. § 4.3.

The Veteran's back disorder is presently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, which is applicable whether or not 
symptoms such as pain, stiffness or aching in the area of the 
spine are affected by residuals of the injury or disease.  
Accordingly, a 100 percent rating is appropriate where there is 
unfavorable ankylosis of the entire spine.  Where there is 
unfavorable ankylosis of the entire thoracolumbar spine a 50 
percent disability rating is warranted.  A 40 percent disability 
rating is appropriate where there is forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 20 percent disability 
rating is assigned when forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 degrees; 
when the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or when muscle spasms or guarding 
are severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent disability rating is warranted where 
there is forward flexion of the thoracolumbar spine greater than 
60 degrees, but not greater than 85 degrees; when the combined 
range of motion of the thoracolumbar spine greater than 120, but 
not greater than 235 degrees; when muscle spasm guarding or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or when there is a vertebral body fracture with 
loss of 50 percent or more of the height.

Under Diagnostic Code Diagnostic Code 5243, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

Under Diagnostic Code 5243, a 20 percent evaluation requires 
evidence of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent evaluation requires evidence of 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  A 60 
percent evaluation requires evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Note (1) 
states that an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a physician.  
Id.

Background

The Veteran underwent a VA examination in March 2006.  During the 
examination interview, the Veteran reported occasional left lower 
extremity radiating pain, although the examiner noted that the 
Veteran did not describe any specific sciatic nerve symptoms.  
The Veteran also stated that he had a constant dull ache 
associated with his lower back, and he provided a history of 
lower back flare-ups, occurring approximately every two months 
with a duration of approximately two-to-three days.  The Veteran 
also reported missing some work because of his lower back 
symptoms; however, the Veteran specifically denied having any 
incapacitating episodes of bedrest in the past 12 months, and 
there was no report or evidence of any muscle spasms.  On 
physical examination, the Veteran had (i) forward lumbar flexion 
from zero-to-85 degrees, with no associated pain; (ii) extension 
from zero-to-10 degrees, with pain at 10 degrees; (iii) left 
lateral flexion from zero-to-30 degrees, with no associated pain; 
(iv) right lateral flexion from zero-to-25 degrees, with pain at 
25 degrees; and (v) bilateral rotation from zero-to-30-degrees, 
with no associated pain.  Repetitive testing did not result in 
any additional loss of range of motion, pain, lack of endurance, 
incoordination or fatigueability.  Although the examiner 
characterized the Veteran's subjective complaints of pain on 
range of motion as severe, these subjective complaints were "not 
supported with objective physical findings."  What is more, no 
lower extremity neurological abnormalities or disorders were 
present at this time.  

The Veteran was provided with a second VA examination in 
September 2008.  Aside from providing an account of the recent 
onset of intermittent episodes of pain radiating to his right 
lower extremity, the Veteran's account of symptoms was 
essentially identical to the account provided at his previous VA 
examination.  The examination report noted normal gait pattern, 
the absence of any objective evidence of muscle spasm, pain on 
motion, tenderness, or neurological abnormality.  On range of 
motion testing, the Veteran had (i) forward lumbar flexion from 
zero-to-50 degrees; (ii) extension from zero-to-20 degrees; (iii) 
left lateral flexion from zero-to-10 degrees; (iv) right lateral 
flexion from zero-to-20 degrees; and (v) right and left lateral 
rotation from zero-to-30 degrees.  Further additional testing did 
not result in any additional loss of motion.  

In addition to the VA examination findings outlined above, the 
Board has considered all relevant VA treatment records associated 
with the claims folder, including records dated as early as 
January 2005.  These records reflect the Veteran's continued 
complaints of and treatment for lower back and occasional lower 
extremity radiating pain, but the treatment records to not 
describe any relevant range of motion findings.  What is more, 
these treatment records do not reflect any diagnosis of ankylosis 
or any lower extremity neurological disorder, or document any 
findings of muscle spasm.

Analysis

Based on a thorough review of the evidence of record, the Board 
finds, prior to September 24, 2008, the Veteran did not meet the 
criteria for a rating in excess of 10 percent of a lower back 
disorder.  The only relevant range of motion findings generated 
during this period show forward lumbar flexion to 85 degrees and 
a combined lumbar range of motion of 210 degrees, both of which 
considerably exceeded the range of motion limitation required for 
a rating in excess of 10 percent.  
Additionally, there is no competent evidence of record 
documenting the presence of any muscle spasms, or guarding.  In 
fact, the March 2006 VA examiner specifically noted that the 
Veteran had a "normal gait" and noted no guarding.  
Accordingly, an evaluation in excess of 10 percent, prior to 
September 24, 2008, for a lower back disorder is not warranted 
under the provisions of Diagnostic Code 5237.  

The evidence also does not support a rating in excess of 20 
percent for the Veteran's back disability at any time.  At the 
Veteran's September 2008 VA examination, he reported no pain on 
motion and had forward lumbar spine flexion to 50 degrees, 
thereby exceeding the 30 degree threshold required for a rating 
in excess of 20 percent.  What is more, neither this examination 
report, nor any other evidence of record documented any diagnosis 
of ankylosis.  In sum, there is no competent evidence of record 
documenting forward lumbar flexion to 30 degrees or less or 
diagnosing ankylosis (favorable or unfavorable); therefore, the 
Board finds that the Veteran is not entitled to a rating in 
excess of 20 percent based on orthopedic limitation as a result 
of his back disability. 

In reaching this decision, the Board has also given consideration 
to the Veteran's reports of functional limitation.  It is noted 
that the Veteran reported some pain on motion, and the Board is 
aware that consideration must be given to the impact of pain on 
reduced function.  However, with regard to establishing loss of 
function due to pain, it is necessary that complaints be 
supported by an adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds 
that the effects of pain due to the Veteran's service connected 
lower back disorder are contemplated by the respectively assigned 
10 and 20 percent ratings.  There is no indication that pain, due 
to disability of the lumbar spine, causes a functional loss 
greater than that contemplated by these evaluations.  See 38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In fact, 
the March 2006 VA examiner reported no objective evidence of 
pain, weakness, incoordination, or lack of endurance on motion; 
moreover, the September 2008 VA examiner specifically noted no 
complaints of pain on range of motion testing.  

The Board has also considered the Veteran's claim in light of the 
applicable intervertebral disc syndrome criteria.  In this 
regard, there is no evidence that the Veteran has any diagnosis 
of intervertebral disc syndrome or had any incapacitating 
episodes, much less any of a three week duration or more.  The 
Veteran also denied having had any incapacitating episodes within 
the past year at both of his VA examinations.  As such, the 
evidence of record fails to establish a more favorable rating 
than was outlined above.

The Board also notes that in some cases it is permissible to rate 
a back disorder under one or more separate Diagnostic Codes that 
together provide for the manifestations of the disability, 
including pain, loss of motion, and neurological findings.  
Therefore, the Board must consider whether there is any other 
schedular basis for assigning a higher evaluation.

For rating the neurological manifestations of a back disability, 
Diagnostic Code 8520 (sciatic nerve dysfunction) is relevant.  
The lowest rating under this section is 10 percent and requires 
mild paralysis of the sciatic nerve.  The medical evidence of 
record does not indicate the Veteran's service-connected lower 
back disorder causes paralysis of the sciatic nerves and the 
neurological functions on examinations were generally normal.  
Additionally, while the Veteran reported some radiating pain at 
his first VA examination, the examiner specifically found that he 
did not describe any sciatic symptomatology, and moreover, no 
neurologic disability was diagnosed at any point during the 
Veteran's appeal.  Accordingly, there is no basis for an 
additional award based on neurologic manifestations.

In summation, the Board concludes the criteria have not been met 
for a schedular rating in excess of (i) 10 percent, prior to 
September 24, 2008 or (ii) 20 percent, on and after September 24, 
2008.  

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 
 
In this case, the schedular criteria adequately contemplate the 
symptoms caused by the Veteran's back disability, which primarily 
include pain and limitation of motion.  Additionally, the Veteran 
continues to work and has not been hospitalized as a result of 
his back disability.  As such, an extraschedular rating is not 
warranted.

As a preponderance of the evidence is against the claim and there 
is no reasonable doubt to resolve, the Veteran's appeal is 
denied.


ORDER

A rating in excess of 10 percent for a lower back disorder, prior 
to September 24, 2008, is denied.

A rating in excess of 20 percent for a lower back disorder is 
denied.
  



REMAND

The Veteran presently seeks to establish service connection for 
an arthritic disorder, to include the back, knees, hands and 
feet.  However, it does not appear that sufficient efforts were 
made to attempt to obtain records which might assist the Veteran 
substantiate his claim.  In particular, an August 2004 VA 
bilateral knee radiology report has been associated with the 
claims folder, and yet no corresponding VA treatment records have 
been made of record.  Presently, no substantive VA treatment 
records, dated between March 2000 and January 2005, have been 
associated with the claims folder and although not definitive, 
the presence of a radiologic reports without corresponding 
treatment and/or consultation records, suggests additional 
relevant VA treatment records may exist.  

What is more, the Veteran submitted a March 2006 statement and 
medical records release form, indicating he "received treatment 
outside [the VA] system," but the record does not reflect any 
attempts to identify and obtain any referenced private medical 
care record.  

It is also noted that the Veteran stated that he had been 
receiving treatment at the VA in Jackson, Mississippi since 1982, 
but no records from that timeframe appear to have been associated 
with the Veteran's claims file.

Essentially, VA is on notice of relevant VA and private treatment 
records that may exist, which may assist the Veteran substantiate 
his claim, and must make necessary efforts to attempt to obtain 
these records.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to 
ascertain the private medical provider(s) 
and/or facility(ies), if any, at which he 
received treatment related to his claimed 
arthritic disorder and the approximate month 
and year of any such treatment(s), to include 
the referenced "treatment outside [the VA] 
system" referenced in the March 2003 medical 
release form.  Utilizing the information 
provided by the Veteran, the RO should 
undertake all appropriate efforts to attempt 
to obtain these records.  

2.  The RO should request all the Veteran's 
hospitalization and/or treatment records, 
related to any an arthritic disorder, to 
include the back, knees, hands and feet, from 
the VA Medical Center in Jackson, 
Mississippi, dated from 1982 to the present.  
If records are stored at a separate facility, 
appropriate inquiry to this repository should 
be undertaken.  Any negative response 
should be in writing and associated with 
the claims folder.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  Any 
additional evidentiary development which may 
become apparent, to include a VA examination, 
should be accomplished at this point.  If the 
benefit sought on appeal remains denied, the 
Veteran and his attorney should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).
______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


